 

EXHIBIT 10.3

 

RESCISSION AGREEMENT

 

This Rescission Agreement is made this 8th day of September, 2012 by and among
Wikifamilies Inc., a Nevada publicly traded corporation (“WFam”), and the
Founders of WikiFamilies SA, a Swiss entity; regarding Wikifamilies SA.



WHEREAS the founders of Wilifamilies SA are hereby defined as Malcolm
Hutchinson, Chris Dengler and Robert Coleridge.

 

WHEREAS, on March 23rd 2011, Wikifamilies Inc. (fka Kensington Leasing Ltd.) and
Wikifamilies SA entered into an Exchange Agreement whereby Wikifamilies Inc.,
through tendered consideration acquired Wikifamilies SA.

 

WHEREAS, the parties hereto acknowledge that their expectations never
materialized;

 

WHEREAS funding is required to finalize the Wikifamilies SA product and
Wikifamilies Inc does not have such funding available,

 

WHEREAS the Founders have significant unpaid fees, expenses and salaries owing
which Wikifamilies Inc does not have the capability to pay,

 

WHEREAS, the parties hereto acknowledge that a complete rescission of the
transactions, arrangements and combinations commenced by them as much as
possible which evolved from the above-referenced agreements is in their
respective best interests, and

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1.Rescission Effective immediately upon the execution of this Agreement, the
aforementioned previous Exchange Agreement between the parties shall be deemed
fully rescinded; and the respective benefits, liabilities or obligations imposed
under or by it shall be cancelled and made void.       The business operations,
and all of the tangible and intangible assets of Wikifamilies SA, shall revert
to Wikifamilies SA debt free as of the date of this Agreement, such including
the full cancellation and forgiving of the CHF 423,600 intercompany loan from
Wikifamillies Inc to Wikifamilies SA in full compensation for non-payment of
salaries, fees and expenses to the founders. No member of the either
Wikifamilies Inc. or Wikifamilies SA shall have any present interest in any of
the stock, business operations, or tangible or intangible assets of the other,
whether presently existing, previously existing, or hereafter existing; and (ii)
be or remain liable for any past, present or future debts, liabilities or
obligations incurred by either.



2.Return of consideration of the Wikifamilies Inc. Shares. Wikifamilies SA
shall, within ten business days of the execution of this Rescission, return
26,925,000 shares to Wikifamilies treasury, being the full balance of the
original 31,500,000 shares of Wikifamilies common stock tendered in the original
Exchange Agreement less shares transferred as relevant to the original
Agreement. To this end, the relevant shares are to be returned to David Price.
Company Legal Counsel, who shall act as escrow agent for the purposes of
consummating the transfer and return such shares to the company upon receipt.



1

 

 



3.Exchange of General Releases. Upon the execution of this Rescission Agreement,
the parties shall exchange general releases (the "General Releases"), wherein
and whereby both Wikifamilies Inc. shall release Wikifamilies SA, and
Wikifamilies SA shall release Wikifamilies Inc. from any and all claims of any
nature, whether known or unknown, whether presently existing or hereafter coming
into being, and whether a direct or third-party claim. The General Releases
shall exclude from the terms thereof any obligations the parties may have to one
another arising under this Agreement or any exhibit annexed hereto.
   

4.Name change. Wikifamilies Inc immediately commence the process of changing the
name of Wikifamilies Inc into the name of the business acquired or to a name
selected by the board so as to avoid trademark and confusion issues. Said name
change shall commence by company counsel David Price within three business days
after signing.
   

5.Governing Law. This Agreement shall be construed in accordance with the laws
of the state of Vaud Switzerland, regardless of any conflict of law
considerations. In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement, which cannot be settled amicably by the
parties, such controversy shall be settled by Arbitration. Both sides shall
choose a mutually agreed upon competent jurist from a short list and informal
Arbitration shall commence as expeditiously as possible. Either party may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within the district of Vaud
Switzerland and a decision of the matter submitted to the Arbitrator shall be
biding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys' fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.
   

6.Headings, Construction, assignability. The headings contained in this
Rescission Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms; and the words "hereof' and "hereunder" and
similar references refer to this Agreement in its entirety and not to any
specific paragraph or subparagraph hereof.
   

7.Entire Agreement. All prior statements, agreements, representations and
warranties, if any, regarding the subject matter hereof, are totally superseded
by and merged into this Agreement, which represents the final and sole agreement
of the parties with respect to the matters which are the subject hereof.

 

2

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

 

For Wikifamilies Inc

  

/s/ Malcolm Hutchinson

Malcolm Hutchinson, Dir, Wikifamilies, Inc.

  

/s/ Robert Coleridge

Robert Coleridge, Dir, Wikifamilies, Inc

  

/s/ Chris Dengler

Chris Dengler, Dir, Wikifamilies, Inc

  

/s/ Thomas Hudson

Thomas Hudson, Dir, Wikifamilies, Inc

  

/s/ William Hogan

William Hogan, Dir, Wikifamilies, Inc

  

/s/ Steve Brown

Steve Brown, Dir. Wikifamilies, Inc.



 

/s/ Malcolm Hutchinson

Patricia Malone, Dir. Wikifamilies, Inc.

 

 

 

For Wikifamilies SA



 

/s/ Malcolm Hutchinson

Malcolm Hutchinson, Dir, Wikifamilies, SA

 

 

3



 

 